DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Receipt of Applicant’s amendments filed on July 30, 2021 is acknowledged.

Response to Amendment
Applicant amended claims 1, 8, and 16.

Applicant cancelled claims 2 and 10.

Claims 1, 3-9, and 11-20 are pending and have been examined.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-9, and 11-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Regarding 101 Rejections
Examiner initially rejected claims 1-20 under 35 USC 101 as being directed to non-statutory subject matter.
Applicant argued that the claims are not abstract. Examiner does not find this argument persuasive. Applicant merely identifies the utility of the claims, providing 
Applicant argued that the claims integrate the judicial exception into a practical application. Examiner does not find this argument persuasive. Applicant has not improved technology with its claims. Applicant is merely using existing technology as a tool and not addressing a technical deficiency in the art (e.g., it being technically impossible to encrypt a document and its metadata separately). Thus Applicant has not improved technology with its claims. Examiner established that outside of the abstract idea, there is only the computer implementation of the abstract idea and extra-solution activity. Neither of these are indicative of a practical application. Thus the claims do no amount to a practical application.
Applicant argued that the claims amount to significantly more. Examiner does not find this argument persuasive. Again Applicant merely provides conclusory statements and provides no analysis as to how the claim steps are something other than what is well-understood, routine, and conventional. Merely because the claims have utility does not mean they present a particular solution. Examiner established that outside of the abstract idea, there is only the computer implementation of the abstract idea and extra-solution activity. Neither of these are indicative of significantly more. Thus the claims do no amount to significantly more.
maintains this rejection.

Regarding Prior Art Rejections
Examiner initially rejected claims 1-20 as being unpatentable over the prior art. Applicant argued the cited art does not teach the newly amended limitations. Examiner has provided a new secondary reference which teaches encrypting the metadata separately from the first portion of the document. Applicant’s arguments with respect to claims 1, 3-9, and 11-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Examiner maintains this rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-9, and 11-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in 

Regarding claims 1, 8, and 16; there is no written support for the limitation “encrypting the metadata within the document package separately from the first portion”. The specification teaches the metadata may be stored separately and that the metadata may be encrypted. However it does not teach that the encryption is separate from the first portion of the document package.

Claims 3-8, 11-15, and 17-20 are rejected due to their dependence on independent claims 1, 8, and 16.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-9, and 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite the abstract idea of providing access to a document. 

Claims 1, 9, and 16 recite the limitations of: 
generate a subject document including a first portion;
associate an authentication stamp to form a document package;
embedding metadata with the subject document in the document package;
encrypting the metadata within the document package separately from the first portion;
a document package, 
wherein the document package includes a subject document having a first portion and an authentication stamp; 
the document package in the digital wallet; 
a request to access the subject document; 
a credential indication; 
access to only said first portion of the subject document based upon a credential level of the credential indication

As drafted these limitations are a process that, under its broadest reasonable interpretation, covers performance of the limitation as certain methods of organizing human activity but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity grouping of abstract ideas. Accordingly, Applicant’s claims recite an abstract idea. The recited system components are just applying generic computer components to the recited abstract limitations. 

This judicial exception is not integrated into a practical application because the claims only recites system components for implementing the abstract idea. The claims recite the additional limitations of a non-transitory computer readable storage medium, a computer program, a digital wallet, at least one processing element, a, digital wallet system, a document originator server, a user device, and are recited at a high level of generality and amounts to no more than mere instructions to apply the exception using a generic computer. These limitations generally link the use of the judicial exception to a 
receiving a document package, 
storing the document package in the digital wallet; 
receiving a request to access the subject document; 
receiving a credential indication; 
and providing access to only said first portion of the subject document

as drafted are insignificant extra-solution activity. These steps are mere data gathering and storing and do not qualify as a practical application of the judicial exception. See MPEP 2106.05(g).  These additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims as a whole do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea without a practical application.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a non-transitory computer readable storage medium, a computer program, a digital wallet, at least one processing element, a, digital wallet system, a document originator server, a user device; amount to no more than mere components to implement the judicial exception using a generic computer components.  Mere instructions to apply an 
receiving a document package, 
storing the document package in the digital wallet; 
receiving a request to access the subject document; 
receiving a credential indication; 
and providing access to only said first portion of the subject document

as drafted are insignificant extra-solution activity. These steps are mere data gathering and storing and do not qualify as significantly more than the judicial exception. See MPEP 2106.05(g). See Applicant’s specification paragraphs [0025], [0076-0085], about implementation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus Applicant’s claims are not patent eligible. 

Dependent claims 3-8, 11-15, and 17-20 further define the abstract idea that is present in their respective independent claims and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the claims 3-8, 11-15, and 17-20 are directed to an abstract idea. Thus, the dependent claims 3-8, 11-15, and 17-20 are not patent-eligible either.

Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 USC 112(a) or 35 USC 112 first paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-9, and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sayed, US Patent Application Publication No., 2018/0248887 in view of Chung 2020/0372163.
Regarding claims 1, 9, and 16;
(Claim 1) A digital wallet system comprising: 
a document originator server configured to – 
generate a subject document including a first portion; 
See Sayed [0041] “the service provider”, “a file can be created and/or saved on a memory of the cloud storage service provider”

associate an authentication stamp to form a document package; 
See Sayed [0050] “the information may be encrypted depending on its 
classification and the security level requirements”

embedding metadata with the subject document in the document package;
The primary reference does not explicitly teach “embedding metadata with the subject document in the document package”; see section EMBED below for further analysis.

encrypting the metadata within the document package separately from the first portion;
See Sayed [0050] “the information may be encrypted depending on its 
classification and the security level requirements”

The primary reference does not explicitly teach “encrypting the metadata within the document package separately from the first portion”; see section ENCRYPT below for further analysis.
and send the document package to a user; 
See Sayed [0050] “the document may be shared by means of displayed or transferred to an authorized party”

and a user device corresponding to the user configured to – 
receive the document package;
See Sayed [0050] “the document may be shared by means of displayed or transferred to an authorized party”
[0055] “Beginning at step 502, the creation and/or upload of a new document can take place.  Once it is on the host's system…”

store the document package in a digital wallet; 
See Sayed [0055] “Beginning at step 502, the creation and/or upload of a new document can take place.  Once it is on the host's system…”

receive, from the user, a request to access the subject document; 
See Sayed [0056] “a request for access or transmission of a document is received by the host's system”

receive, from the user, a credential indication; 
See Sayed [0057-0059] “the system will determine whether the request was received by an employee as opposed to a contractor, affiliate, or an unidentified party.  Upon verification of active employment, at step 510B, the system can see if the particular employee belongs to a business group that regularly uses information contained within the document or if the user has a need for it according to a business objective”
“verify whether the request comes from an employee/contractor/affiliate and a secure network is being used to provide access and/or the respective encryption key at step 530”

and provide, to the user, access to only said first portion of the subject document based upon a credential level of the credential indication.
See Sayed [0055] “steps for the providing of access to sensitive information in a document file”
“once it is determined that a threshold is met, access and/or an encryption key can be provided to the user at step 530.”

EMBED 
The primary reference, in the business of encrypted documents, teaches a document with a first portion. It does not explicitly teach embedding metadata with the subject document in the document package.

Chung, in the business of encrypted documents, teaches embedding metadata with the subject document in the document package.
See Chung [0050], “metadata is stored locally” See also Abstract, [0067], [0069], [0177]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the document the primary reference, the ability to include metadata as taught by Chung since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additional motivation includes allowing metadata to be seen can increase the security associated with the document.

ENCRYPT
The combined references, in the business of encrypted documents, teach a document with a first portion and metadata and encrypting data. They do not explicitly teach encrypting the metadata within the document package separately from the first portion.

Chung, in the business of encrypted documents, teaches encrypting the metadata within the document package separately from the first portion. 
See Chung [0172-173], “Two separate encryption chains are created—a data file encryption chain and a typically later-created metadata file encryption chain. This metadata file includes but is not limited to information related to how the data file encryption chain is encrypted and other information related to the encryption and/or distribution of the metadata file encryption and distributed.” See also Abstract “The method involves separately encrypting data and metadata”

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the document the primary reference, the ability to encrypt the metadata separately as taught by Chung since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additional motivation includes allowing metadata to be seen can increase the security associated with the document.

Regarding claims 3 and 11;
(Claim 3)The digital wallet system of claim 1, wherein said first portion is a specific filled field on the subject document.
See Sayed [0045] “User selected areas--The user would be able to select the areas of a document they would like "sanitized".  Once the user marks a specific area, it will only be visible to people on a pre-defined permissions list; any user not on the list would not be able to see the sanitized information as they would not know if it even existed.”

Regarding claims 4, 12, and 17;
(Claim 4)The digital wallet system of claim 1, wherein said first portion is of a lower sensitivity level than a remainder of the subject document.
See Sayed [0045] “User selected areas--The user would be able to select the areas of a document they would like "sanitized".  Once the user marks a specific area, it will only be visible to people on a pre-defined permissions list; any user not on the list would not be able to see the sanitized information as they would not know if it even existed.”
[0055] “In particular, exemplary protocols for high, medium, and low levels of information confidentiality that could take place according to the preprogrammed settings.”

Regarding claim 5;
(Claim 5)The digital wallet system of claim 1, wherein the document originator server is further configured to – 
receive an authentication request from a third party; 
See Sayed [0057-0059] “the system will determine whether the request was received by an employee as opposed to a contractor, affiliate, or an unidentified party.  Upon verification of active employment, at step 510B, the system can see if the particular employee belongs to a business group that regularly uses information contained within the document or if the user has a need for it according to a business objective”
“verify whether the request comes from an employee/contractor/affiliate and a secure network is being used to provide access and/or the respective encryption key at step 530”
compare a key to the authentication stamp; 
See Sayed [0057-0059] “the system will determine whether the request was received by an employee as opposed to a contractor, affiliate, or an unidentified party.  Upon verification of active employment, at step 510B, the system can see if the particular employee belongs to a business group that regularly uses information contained within the document or if the user has a need for it according to a business objective”
“verify whether the request comes from an employee/contractor/affiliate and a secure network is being used to provide access and/or the respective encryption key at step 530”
and send an authentication message to the third party upon a determination that the key is indicative of authenticity.
See Sayed [0055] “steps for the providing of access to sensitive information in a document file”
“once it is determined that a threshold is met, access and/or an encryption key can be provided to the user at step 530.”

Regarding claims 6, 13, and 18;
(Claim 6)The digital wallet system of claim 1, 
wherein said credential indication is a first credential indication, 
See Sayed [0057-0059] “the system will determine whether the request was received by an employee as opposed to a contractor, affiliate, or an unidentified party.  Upon verification of active employment, at step 510B, the system can see if the particular employee belongs to a business group that regularly uses information contained within the document or if the user has a need for it according to a business objective”
“verify whether the request comes from an employee/contractor/affiliate and a secure network is being used to provide access and/or the respective encryption key at step 530”
wherein the user device is further configured to – receive a second credential indication, 
See Sayed [0057] “the system will determine whether the request was received by an employee as opposed to a contractor, affiliate, or an unidentified party.  Upon verification of active employment, at step 510B, the system can see if the particular employee belongs to a business group that regularly uses information contained within the document or if the user has a need for it according to a business objective”
“verify whether the request comes from an employee/contractor/affiliate and a secure network is being used to provide access and/or the respective encryption key at step 530”
wherein the second credential indication is indicative of a higher credential level than the first credential indication; 
See Sayed [0057] “the system will determine whether the request was received by an employee as opposed to a contractor, affiliate, or an unidentified party.  Upon verification of active employment, at step 510B, the system can see if the particular employee belongs to a business group that regularly uses information contained within the document or if the user has a need for it according to a business objective”
“verify whether the request comes from an employee/contractor/affiliate and a secure network is being used to provide access and/or the respective encryption key at step 530”
and provide, to the user, access to an entirety of the subject document.
See Sayed [0057] “Once it is determined that a threshold is met, access and/or an encryption key can be provided to the user at step 530.”

Regarding claims 7, 14, and 19;
(Claim 7)The digital wallet system of claim 6, wherein the user device is further configured to – 
request, from the user, the second credential indication, wherein the second credential indication is of a type selected based upon a credential level required to provide the requested access to the subject document.
See Sayed [0057] “the system will determine whether the request was received by an employee as opposed to a contractor, affiliate, or an unidentified party.  Upon verification of active employment, at step 510B, the system can see if the particular employee belongs to a business group that regularly uses information contained within the document or if the user has a need for it according to a business objective”
“verify whether the request comes from an employee/contractor/affiliate and a secure network is being used to provide access and/or the respective encryption key at step 530”

Regarding claims 8, 15, and 20;
(Claim 8)The digital wallet system of claim 1, 
wherein said credential indication is a first credential indication, 
See Sayed [0057-0059] “the system will determine whether the request was received by an employee as opposed to a contractor, affiliate, or an unidentified party.  Upon verification of active employment, at step 510B, the system can see if the particular employee belongs to a business group that regularly uses information contained within the document or if the user has a need for it according to a business objective”
“verify whether the request comes from an employee/contractor/affiliate and a secure network is being used to provide access and/or the respective encryption key at step 530”
wherein the user device is further configured to – 
receive, from the user, a request to transfer the subject document to a third party; 
See Sayed [0056] Once a request is made, at steps 510, 515, or 520, a request for access or transmission of a document is received by the host's system.

request, from the user, a second credential indication, 
See Sayed [00
wherein the second credential indication is indicative of a higher credential level than the first credential indication; 
See Sayed [0057] “the system will determine whether the request was received by an employee as opposed to a contractor, affiliate, or an unidentified party.  Upon verification of active employment, at step 510B, the system can see if the particular employee belongs to a business group that regularly uses information contained within the document or if the user has a need for it according to a business objective”
“verify whether the request comes from an employee/contractor/affiliate and a secure network is being used to provide access and/or the respective encryption key at step 530”
and transferring the subject document to the third party.
See Sayed [0057] “Once it is determined that a threshold is met, access and/or an encryption key can be provided to the user at step 530.”


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARDEN whose telephone number is (571)272-9602. The examiner can normally be reached M-F; 9-6 CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J. WARDEN/
Examiner
Art Unit 3693



/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693